616 So. 2d 1184 (1993)
Herbert GRANT, Appellant,
v.
The STATE of Florida, Appellee.
No. 92-2632.
District Court of Appeal of Florida, Third District.
April 20, 1993.
*1185 Bennett H. Brummer, Public Defender and Marti Rothenberg, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., Stephanie G. Kolman, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and COPE, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
The state has commendably and correctly confessed that the trial court's finding that Grant violated his probation by failing to report for a drug program evaluation is not supported by the evidence. The record shows that Grant's direct testimony that he had reported was contradicted only by plainly insufficient hearsay evidence that he had not. See Frazier v. State, 587 So. 2d 660 (Fla. 3d DCA 1991); McCrary v. State, 464 So. 2d 670 (Fla. 2d DCA 1985); Curry v. State, 379 So. 2d 140 (Fla. 4th DCA 1980). Accordingly, the order below revoking probation is reversed.